Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 14, 2022

                                     No. 04-22-00020-CV

               WHATABURGER RESTAURANTS LLC and Crystal Krueger,
                               Appellants

                                               v.

                          Sadok FERCHICHI and Martina Coronado,
                                       Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI15548
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER
       Appellees’ brief was originally due by March 2, 2022. On March 3, 2022, appellees filed
an unopposed motion requesting an eight day extension of time to file their brief. We granted
the extension and ordered appellees’ brief due by March 11, 2022. On March 14, 2022,
appellees filed a second unopposed motion requesting a five day extension of time to file their
brief. After consideration, we grant appellees’ motion and order appellees to file their brief by
March 16, 2022.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court